 



Exhibit 10.1
ASSIGNMENT, CONVEYANCE, QUITCLAIM DEED AND BILL OF SALE

         
STATE OF WYOMING
  )(    
 
  )(   KNOW ALL MEN BY THESE PRESENTS:
COUNTIES OF CARBON
  )(    
and SWEETWATER
  )(    

     THAT the undersigned, Williams Field Services Company, LLC (“Assignor”),
for and in consideration of ten dollars ($10.00) and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby grants,
sells, assigns, conveys and quitclaims to Wamsutter LLC (“Assignee”) the
following (hereinafter collectively referred to as the “Wamsutter Assets”),
which shall specifically exclude any items described on the attached SCHEDULE 2
(“Excluded Assets”):

a.   the natural gas pipeline system, located in Carbon and Sweetwater Counties,
Wyoming, known as the Wamsutter Gas Gathering and Treating System and the
Westrans System, which is depicted on the map attached hereto as SCHEDULE 1(a)
(the “Pipeline System”);   b.   the natural gas processing plant, located in
Sweetwater County, Wyoming, known as the Echo Springs Processing Plant (the
“Plant”);   c.   the compression facilities, carbon dioxide treating facilities,
dehydration facilities and all other equipment including, but not limited to,
the cathodic protection equipment, radios, remote terminal units, communication
towers, flow computers, laptop computers, valves, taps, scrubbers, tanks, traps,
interconnections and flow meters and other personal property, whether owned or
leased, that is used or held for use in connection with the Pipeline System
and/or the Plant, (collectively, the “Equipment”);   d.   all real property
interests currently owned and used or held for use by Assignor in connection
with the Pipeline System and/or the Plant, including, but not limited to, those
fee interests, surface leases, easements, rights-of-way, surface use agreements
and other similar agreements listed on the attached SCHEDULE 1(d) (collectively,
the “Real Property”);   e.   the vehicles and heavy motorized equipment,
snowmobiles, trailers and like equipment owned and used or held for use by
Assignor in connection with the Pipeline System and/or the Plant (collectively,
the “Vehicles”) including, but not limited to the Vehicles described on the
attached SCHEDULE 1(e);   f.   the agreements related to the physical and
commercial operation of the Pipeline System and/or the Plant, which comprise the
gas gathering, processing, treating, and compression agreements, third party
contractor or supplier agreements, and connection agreements of a material
nature, together with all amendments, modifications, revocations and notices
relating thereto and ratifications thereof, including without limitation those
listed on SCHEDULE 1(f); provided however those agreements identified on
SCHEDULE 1(f) for

 



--------------------------------------------------------------------------------



 



    partial assignment are assigned only to the extent such agreements relate to
the Pipeline System and/or the Plant, (collectively, the “Contracts”);

g.   any and all other facilities, equipment, tools, office furniture and
equipment, operating supplies, gasoline or diesel fuel, chemicals and other
tangible assets (which shall be reflected in the “plant, property and equipment”
and “work in progress” line items on Assignor’s balance sheet) currently located
at or attached or appurtenant to the Pipeline System and/or the Plant, whether
in use or non-use (collectively, the “Inventory”);   h.   all books, files,
maps, records and reports (including electronic data files that would not
violate any license or law) pertaining primarily to the Pipeline System and/or
the Plant, including, but not limited to, all pipeline and plant construction
and testing records, vessel and pipe certifications and weld x-rays, equipment
specifications and manufacturer operating manuals and inspection reports,
operating reports, leak history reports, process safety management records, and
reports and filings to and with the U.S. Department of Transportation, the U.S.
Environmental Protection Agency and agencies of the State of Wyoming,
(collectively, the “Records”);   i.   all permits, licenses, orders, approvals,
certificates of occupancy and other authorizations of any federal, state, tribal
or local governmental or regulatory body pertaining or relating to the use or
operation of the Pipeline System and/or the Plant, to the extent legally
assignable or transferable, including, but not limited to, those listed on the
attached SCHEDULE 1(i) (collectively, the “Permits”); and   j.   to the extent
that Assignor owns natural gas or linepack in the Pipeline System as of the
Effective Date, such linepack, and to the extent that condensate and natural gas
liquids tankfill are owned by Assignor as of the Effective Date, such condensate
and natural gas liquids tankfill.

     TO HAVE AND TO HOLD the Wamsutter Assets, together with all and singular
the rights and appurtenances thereto in anywise belonging, unto Assignee, its
successors and assigns, forever so that neither Assignor nor its successors,
assigns or legal representatives shall at any time hereafter have, claim or
demand any right or title to the aforesaid Wamsutter Assets, rights and
appurtenances.
     THE WAMSUTTER ASSETS ARE CONVEYED TO BUYER “AS IS, WHERE IS,” AND WITH ALL
FAULTS. SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES TO BUYER AND ALL THIRD
PERSONS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, DESIGN, PERFORMANCE, CONDITION, CERTIFICATE, MAINTENANCE, OR
SPECIFICATION.
     Further Assurances. From time to time after the date hereof, and without
any further consideration, the Assignor and Assignee agree to execute,
acknowledge and deliver all such

Page 2



--------------------------------------------------------------------------------



 



further agreements, additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances, certificates and other documents,
and will do all such other acts and things, all in accordance with applicable
law, as may be necessary or appropriate (a) more fully to assure that the
Assignee owns all of the properties, rights, titles, interests, estates,
remedies, powers and privileges granted by this agreement, or which are intended
to be so granted, (b) more fully and effectively to vest in the Assignee and its
respective successors and assigns beneficial and record title to the interests
contributed and assigned by this Agreement or intended so to be and (c) more
fully and effectively to carry out the purposes and intent of this Agreement.
     Consents; Restriction on Assignment. If there are prohibitions against or
conditions to the conveyance of one or more of the Wamsutter Assets without the
prior written consent of third parties, including, without limitation,
governmental agencies (other than consents of a ministerial nature which are
normally granted in the ordinary course of business), which if not satisfied
would result in a breach of such prohibitions or conditions or would give an
outside party the right to terminate rights of the party to whom the applicable
Wamsutter Assets were intended to be conveyed (the “Beneficial Owner”) with
respect to such portion of the Wamsutter Assets (herein called a “Restriction”),
then any provision contained in this Agreement to the contrary notwithstanding,
the transfer of title to or interest in each such portion of the Wamsutter
Assets (herein called the “Restriction Asset”) pursuant to this Agreement shall
not become effective unless and until such Restriction is satisfied, waived or
no longer applies. When and if such a Restriction is so satisfied, waived or no
longer applies, to the extent permitted by applicable law and any applicable
contractual provisions, the assignment of the Restriction Asset subject thereto
shall become effective automatically as of the date hereof, without further
action on the part of any party. Each of the applicable parties that were
involved with the conveyance of a Restriction Asset agree to use their
reasonable efforts to obtain on a timely basis satisfaction of any Restriction
applicable to any Restriction Asset conveyed by or acquired by any of them. The
description of any portion of the Wamsutter Assets as a “Restriction Asset”
shall not be construed as an admission that any Restriction exists with respect
to the transfer of such portion of the Wamsutter Assets. In the event that any
Restriction Asset exists, the applicable party agrees to continue to hold such
Restriction Asset in trust for the exclusive benefit of the applicable party to
whom such Restriction Asset was intended to be conveyed and to otherwise use its
reasonable efforts to provide such other party with the benefits thereof, and
the party holding such Restriction Asset will enter into other agreements, or
take such other action as it may deem necessary, in order to ensure that the
applicable party to whom such Restriction Asset was intended to be conveyed has
the assets and concomitant rights necessary to enable the applicable party to
operate such Restriction Asset in all material respects as it was operated prior
to the date hereof.
     Power of Attorney. The Assignor hereby constitutes and appoints Assignee,
its successors and assigns, the Assignor’s true and lawful attorney and
attorneys, with full power of substitution, in the Assignor’s name and stead,
by, on behalf of and for the benefit of Assignee, its successors and assigns, to
demand and receive the Wamsutter Assets transferred hereunder and to give
receipts and release for and in respect of the same, and any part thereof, and
from time to time to institute and prosecute in the Assignor’s name, or
otherwise, for the benefit of Assignee, its successors and assigns, any and all
proceedings at law, in equity or otherwise,

Page 3



--------------------------------------------------------------------------------



 



which Assignee, its successors or assigns, may deem proper for the collection or
reduction to possession of the Wamsutter Assets transferred hereunder or for the
collection and enforcement of any claim or right of any kind hereby sold,
conveyed, assigned, transferred, and delivered, or intended so to be, and to do
all acts and the things in relation to the Wamsutter Assets transferred
hereunder which Assignee, its successors or assigns, shall deem desirable, the
Assignor hereby declaring that the foregoing powers are coupled with an interest
and are and shall be irrevocable by the Assignor in any manner or for any reason
whatsoever.
     Except as set forth in that Purchase and Sale Agreement dated as of
November 30, 2007 by and among Williams Energy Services, LLC, Williams Field
Services Group, LLC, the Williams Field Services Company, LLC, Williams Partners
GP LLC, Williams Partners L.P. and Williams Partners Operating LLC, this
conveyance is made, and is accepted by Assignee, without warranty of title,
express, implied or statutory, and without recourse.

Page 4



--------------------------------------------------------------------------------



 



     All the provisions of this Assignment, Conveyance and Bill of Sale shall be
binding upon and inure to the benefit of Assignor, Assignee and their respective
successors and assigns.
     EXECUTED this 11th day of December, 2007 to be effective on December 1,
2007 (the “Effective Date”).

                      “ASSIGNOR” – Williams Field Services Company, LLC    
 
               
 
      By:  
/s/ Alan S. Armstrong
   
 
      Name:  
Alan S. Armstrong 
   
 
      Title:  
Chairman & Senior Vice President 
   
 
                    “ASSIGNEE” – Wamsutter LLC    
 
               
 
      By:  
/s/ Alan S. Armstrong
   
 
      Name:  
Alan S. Armstrong
   
 
      Title:  
Senior Vice President & General Manager
   

     
STATE OF OKLAHOMA
  )(
 
  )(
COUNTY OF TULSA
  )(

          This instrument was acknowledged before me on the                     
day of                                          , 2007, by
                                       as                     
                    of Williams Field Services Company, LLC, on behalf of said
limited liability company.

         
 
 
 
Notary Public, State of                        
 
  My commission expires:                        

     
STATE OF OKLAHOMA
  )(
 
  )(
COUNTY OF TULSA
  )(

          This instrument was acknowledged before me on the
                    day of                                         , 2007, by
                                           as                     
                     of Wamsutter LLC, on behalf of said limited liability
company.

         
 
 
 
Notary Public, State of                        
 
  My commission expires:                        

Page 5